Citation Nr: 1717241	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-24 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES


1.  Entitlement to service connection for a right knee disability.

2.  Basic eligibility for Department of Veterans Affairs (VA) nonservice-connected pension benefits prior to August 31, 2014.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO denied the Veteran's claims for service connection for degenerative joint disease of his right knee and entitlement to nonservice-connected pension benefits.  The Veteran appealed this decision and such issues remain on appeal.

In July 2015, the Board remanded the issues on appeal for further development.  Unfortunately, there has not been substantial compliance with the remand directives, which will be discussed in further detail below.  

This appeal is now being processed through the Veterans Benefits Management System (VBMS), with additional records stored in the Virtual VA system.

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. 3.159 (2016). 

The Veteran seeks service connection for a right knee disability, and entitlement to nonservice-connected pension benefits prior to August 31, 2014.  Per the July 2015 Board decision, a remand was warranted to obtain outstanding medical treatment records since October 2009.  In order to do such, the AOJ needed to obtain an Authorization and Consent to Release Information Form from the Veteran.

The AOJ was also instructed to schedule the Veteran for a VA examination to determine the nature and etiology of his right knee disability.  With regards to his claim for nonservice-connected pension benefits, the AOJ was instructed to afford the Veteran a contemporaneous VA examination to determine the extent and severity of all disabilities found to be present prior to August 31, 2014.  A May 2016 remand development letter was sent to the Veteran, along with a June 2016 notice of his scheduled examination.  

The December 2016 supplemental statement of the case (SSOC) indicates the Veteran failed to report for his scheduled examination without showing good cause.  

However, a review of the record demonstrates that the May and June 2016 letters were not properly sent to the Veteran's agent, and the December 2016 SSOC was also sent to an incorrect address.

The Veteran's agent provided proper notice of his change of address in March 2014, noting an address in Sublette, Kansas.  Subsequently, notification of the July 2015 Board remand was issued to the Veteran's agent to an address in Unionville, Connecticut.  This notice was returned undeliverable in August 2015.  Thus, the Veteran did not receive notification of the Board's decision and presumably did not receive notice of the scheduled examination.  

Furthermore, as part of the July 2015 Board remand, the Veteran was issued an SSOC in December 2016.  The SSOC was mailed to an address in Shelton, Connecticut.  As the RO sent the letter to the wrong address, it is unclear whether the Veteran or his agent have received the information sent by the RO.  Therefore, remand is necessary to confirm the Veteran and his agent's addresses, and to furnish them an SSOC in compliance with the Board's July 2015 remand directives.  See 38 C.F.R. § 19.31 (2016); Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Lamb v. Peake, 22 Vet. App. 227, 231 (2008) (observing "that it is certainly true that when a notice letter is returned unclaimed, the Secretary must check the claimant's file to determine if another notice letter needs to be sent").  Moreover, considering the previously requested VA examination is pertinent to properly adjudicating the Veteran's claims, a remand is necessary to ensure he is afforded such examinations in accordance with proper due process procedures.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the correct addresses for the Veteran and his agent and resend the July 2015 Board remand and December 2016 SSOC to the corrected addresses.  The Veteran should be given an appropriate time to respond.

2.  Obtain any outstanding VA and/or private treatment records, to include any treatment records dated after October 2009.  Obtain any necessary authorization from the Veteran.  All records and/or responses received should be associated with the electronic claims file.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed right knee disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right knee disabilities.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right knee disabilities are related to and/or had their onset during his period of service.

The examiner must specifically acknowledge and discuss the Veteran's report of a right knee injury during service, as well as any reports of right knee problems since service.

The examination report must include a complete rationale for all opinions expressed.

4.  Forward the Veteran's claims file to an appropriate medical professional to determine the extent and severity of all disabilities found to be present for the period prior to August 31, 2014.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

If possible, the examiner is asked to describe the impact of the Veteran's disabilities on his industrial adaptability for the period prior to August 31, 2014.  The examiner must describe what types of employment activities were limited during that timeframe because of the disabilities and whether sedentary employment was feasible prior to August 31, 2014. 

The examination report must include a complete rationale for all opinions expressed.

5.  After any additional development deemed necessary, the AOJ should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




